DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/02/2021 has been entered and fully considered. 

Allowable Subject Matter
Claims 1, 3, 5-8, 10, 12-15, 17 and 19-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Chalkias, U.S. Pub. Number 2019/0319798 A1, teaches generating plurality of OTS key pairs. Each OTS key pair includes an OTS private key and an OTS public key. For each of the OTS key pairs, generating a hash of the OTS public key of that OTS key pair. The method generates a hash that is a hash of a seed. For each OTS key pair in sequence, the method generates a hash of a hash derived from the OTS public key of that OTS key pair and a previously generated hash. The hashes form a hash tree with the hash of the seed and the hashes derived from the OTS public keys of the OTS key pairs being the values of leaf nodes of the hash tree.



Newly cited reference, Praus, U.S. Pat. Number 10,608,824 B1, teaches expanding Merkle signature scheme tree expansion may be used with expanded signature and verification capabilities, generate digital signatures, and verify digital signatures. Digital signatures may be generated using one-time signature key pairs that that may be key pairs generated in accordance with a Winternitz One-Time Signature.

 Newly cited reference, Ding U.S. Pub. Number 2020/0358619 A1, teaches signature is the hash based Winternitz One Time Signature (WOTS+) that offers high level privacy and eliminates the need for state management. One time signatures provide the advantage of privacy by generating a fresh key pair for each transaction. For signing a message m, the message m is hashed. Then a private key is generated comprising 256 pairs of 256 random bits. The public key is the hash of the random bits in the private key. To sign H(m), for each bit of the hash, depending on whether it is 0 or 1, choose the corresponding random 256 bits from the private key. Thus, the signature is a string of 256*256 =65536 bits. To verify the signature, the same process is repeated on H(m) using the public key.



	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 8 and 15, and thus these claims are considered allowable. The dependent claims which further limit claims 1, 8 and 15 are also allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Examiner, Art Unit 2491